Title: To George Washington from Henry Knox, 9 October 1789
From: Knox, Henry
To: Washington, George


          
            Sir
            War Office October 9th 1789.
          
          I have the honor to submit to your inspection a general return of the Ordnance, Arms, and Military Stores in possession of the United States specifying the places at which they are deposited.
          The stores in general were placed in their present situation by the chances or events of the late War—Springfield in Massachusetts and Carlisle in Pennsylvania excepted—At these places buildings were directed by Congress to be erected for the reception of the public Stores—The buildings at Springfield are of wood and of course will soon decay, excepting the Magazine which is of brick well constructed and executed—The buildings at Carlisle are numerous and well constructed being all built of brick and stone—There are but few stores there at present, most of the unserviceable stores having been sold by order of Congress—The buildings were also directed to be sold to the trustees of Dickenson Colledge, but they and the Board of Treasury could not agree respecting the price—Some of the buildings having been damaged by a late hurricane are ordered to be repaired, and I have directed that such of them as are not immediately wanted for the public use be rented to the trustees of the said Colledge to be returned whenever demanded for the public use—From the inland situation of Carlisle it is very equivocal whether it would be wise in the public to make it one of their principal Arsenals—The expence of transportation and retransportation would in a very few years amount to an excessive sum.
          The stores contained in the return are highly valuable and

require a constant attention in order to preserve them, particularly the Arms and Powder.
          The powder at Springfield and West Point, in which is included the greatest quantity in possession of the public is in good order, great attention having been paid to its preservation.
          The Arms at Springfield and those at West Point which have been repaired are in order for immediate use—The arms in Philadelphia require to be cleaned.
          The damaged Arms at West Point and in Virginia are generally worthy of repairs.
          The stores at the several places are in charge of store keepers, or a Commissary or deputy Commissary of stores, who are allowed annually the sums herein specified.
          
            
              Providence
              Dollars
            
            
              A store keeper
              96
            
            
              Springfield
              
            
            
              A Deputy Commissary
              480
            
            
              An Assistant
              180
            
            
              Fort Harkimer and the Mohawk river
              
            
            
              A Store keeper
              172
            
            
              West Point
              
            
            
              A deputy Commissary
              480
            
            
              Philadelphia
              
            
            
              One Commissary
              500
            
            
              One Assistant
              360
            
            
              French Creek a keeper of the
              
            
            
              Magazine
              60
            
            
              Carlisle A store keeper
              100
            
            
              New London & Manchester
              
            
            
              A deputy Commissary
              480
            
            
              Charleston South Carolina
              
            
            
              A Store keeper
              100
            
            
              
              3008
            
          
          The public are annually charged with the following sums for the rents of buildings, and the post of West Point—To wit
          
            
              Philadelphia
              752.66 2/3
            
            
              Manchester & New London
              350   
            
            
              For the Post of West Point
              400   
            
            
              
              1502.66 2/3
            
          
          
          The places at which the stores generally are deposited ought to be considered merely as temporary accomodations. They are improper for the permanent Arsenals of the United States—But as this is an object of great national importance it will require a particular discussion—I shall therefore have the honor Sir of submitting to your consideration some ideas on this subject, and a general plan for the establishment of naval and military Arsenals for the service of the United States. I have the honor to be With the most perfect respect Sir Your Obedient Humble Servant
          
            H. Knox
          
        